DETAILED ACTION
The office action is a response to an application filed on  March 14,  2021, wherein claims 1-23 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
1) means for determining
2) means for causing to transmit in claim 22

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: See paragraph [00202] Product 500 may include a non-transitory machine-readable storage medium 502 to store logic 504, which may be used, for example, to perform at least part of the functionality of devices 102 and/or 140 (FIG. 1), transmitters 118 and/or 148 (FIG. 1), receivers 116 and/or 146 (FIG. 1).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 13, 15-19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (Roy hereafter)(US 20170064583 A1)  in view of Torab Jahromi et al. (Torab Jahromi hereafter) (US 20140198692 A1) (IDS provided).

Regarding claim 1  Roy teaches, An apparatus comprising: 
memory circuitry (Roy; Fig.1B); and 
a processor comprising logic and circuitry configured (Roy; Fig.1B); to cause a beam tracking initiator wireless communication station (STA) to: 
determine a beam tracking time limit based on a value (allocate time for BRP) in a beam tracking time limit field (request-response based management access period during ATI) from a beam tracking responder STA  (The PCP) (Roy; [0182] The PCP may allocate time for BRP in one of the multiple Scheduling Intervals (Sis)) (See fig. 4 ... request-response based management access period during ATI.); 
determine that the beam tracking request has failed, based on a determination that a Beam Refinement Protocol (BRP) frame comprising feedback is not received from the beam tracking responder STA (not receive the BRP packet) within a time period (within mBRPTimeout period), that is less than the beam tracking time limit, from the PPDU comprising the beam tracking request (Roy; [0182] ... Upon receiving the DMG ADDTS Response frame from the PCP, the new STA may orient its receive antenna beam towards the PCP and may wait to receive the first BRP frame. If the new STA may not receive the BRP packet within mBRPTimeout period).
Roy fails to explicitly teach,  transmit a Physical layer (PHY) Protocol Data Unit (PPDU) to the beam tracking responder STA,  the PPDU comprising a beam tracking request
However, in the same field of endeavor Torab Jahromi  teaches, transmit a Physical layer (PHY) Protocol Data Unit (PPDU) to the beam tracking responder STA (transmit to the media player 102), the PPDU comprising a beam tracking request (set the More PPDU bit to 1) (Torab Jahromi; [0057] ... the LCD 104 may set the More PPDU bit to 1 (e.g., in a QoS Data frame or QoS Null frame, or other frame) to indicate that the LCD 104 has additional data to transmit to the media player 102, or to 0 to indicate that the LCD 104 has no further data to transmit. In this example, More PPDU=0.); and 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Roy to include the above recited limitations as taught by Torab Jahromi in order to indicate that the LCD has additional data to transmit (Torab Jahromi; [0057]).

Regarding claim 18 Roy teaches A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause a beam tracking initiator wireless communication station (STA) to:
determine a beam tracking time limit based on a value (allocate time for BRP) in a beam tracking time limit field from a beam tracking responder STA (The PCP) (Roy; [0182] The PCP may allocate time for BRP in one of the multiple Scheduling Intervals (Sis)) (See fig. 4); 
determine that the beam tracking request has failed, based on a determination that a Beam Refinement Protocol (BRP) frame comprising feedback is not received from the beam tracking responder STA (not receive the BRP packet) within a time period (within mBRPTimeout period), that is less than the beam tracking time limit, from the PPDU comprising the beam tracking request (Roy; [0182] ... Upon receiving the DMG ADDTS Response frame from the PCP, the new STA may orient its receive antenna beam towards the PCP and may wait to receive the first BRP frame. If the new STA may not receive the BRP packet within mBRPTimeout period).
Roy fails to explicitly teach,  transmit a Physical layer (PHY) Protocol Data Unit (PPDU) to the beam tracking responder STA,  the PPDU comprising a beam tracking request
However, in the same field of endeavor Torab Jahromi  teaches, transmit a Physical layer (PHY) Protocol Data Unit (PPDU) to the beam tracking responder STA (transmit to the media player 102), the PPDU comprising a beam tracking request (set the More PPDU bit to 1) (Torab Jahromi; [0057] ... the LCD 104 may set the More PPDU bit to 1 (e.g., in a QoS Data frame or QoS Null frame, or other frame) to indicate that the LCD 104 has additional data to transmit to the media player 102, or to 0 to indicate that the LCD 104 has no further data to transmit. In this example, More PPDU=0.); and 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Roy to include the above recited limitations as taught by Torab Jahromi in order to indicate that the LCD has additional data to transmit (Torab Jahromi; [0057]).

Regarding claim 22  Roy teaches, An apparatus for a beam tracking initiator wireless communication station (STA), the apparatus comprising: 
 means for determining  a beam tracking time limit based on a value (allocate time for BRP) in a beam tracking time limit field (request-response based management access period during ATI) from a beam tracking responder STA  (The PCP) (Roy; [0182] The PCP may allocate time for BRP in one of the multiple Scheduling Intervals (Sis)) (See fig. 4 ... request-response based management access period during ATI.); 
means for determining that the beam tracking request has failed, based on a determination that a Beam Refinement Protocol (BRP) frame comprising feedback is not received from the beam tracking responder STA (not receive the BRP packet) within a time period (within mBRPTimeout period), that is less than the beam tracking time limit, from the PPDU comprising the beam tracking request (Roy; [0182] ... Upon receiving the DMG ADDTS Response frame from the PCP, the new STA may orient its receive antenna beam towards the PCP and may wait to receive the first BRP frame. If the new STA may not receive the BRP packet within mBRPTimeout period).
Roy fails to explicitly teach, means for causing the beam tracking initiator STA to transmit a Physical layer (PHY) Protocol Data Unit (PPDU) to the beam tracking responder STA,  the PPDU comprising a beam tracking request
However, in the same field of endeavor Torab Jahromi  teaches, means for causing the beam tracking initiator STA to transmit a Physical layer (PHY) Protocol Data Unit (PPDU) to the beam tracking responder STA (transmit to the media player 102), the PPDU comprising a beam tracking request (set the More PPDU bit to 1) (Torab Jahromi; [0057] ... the LCD 104 may set the More PPDU bit to 1 (e.g., in a QoS Data frame or QoS Null frame, or other frame) to indicate that the LCD 104 has additional data to transmit to the media player 102, or to 0 to indicate that the LCD 104 has no further data to transmit. In this example, More PPDU=0.); and 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Roy to include the above recited limitations as taught by Torab Jahromi in order to indicate that the LCD has additional data to transmit (Torab Jahromi; [0057]).

Regarding claim 2, 19, and 23,  Roy-Torab Jahromi teaches The claims 1, 18, and 23
Roy teaches configured to cause the beam tracking initiator STA to ignore the feedback from the beam tracking responder STA, based on a determination that the BRP frame comprising the feedback is received after a time period, that is equal to or greater than the beam tracking time limit, from the PPDU comprising the beam tracking request (Roy; [0182] ... Upon receiving the DMG ADDTS Response 
frame from the PCP, the new STA may orient its receive antenna beam towards the PCP and may wait to receive the first BRP frame. If the new STA may not receive the BRP packet within mBRPTimeout period, the STA may abandon BF Training with PCP).

Regarding claim 5,  Roy-Torab Jahromi teaches The apparatus of claim 1
 	Roy teaches, wherein the time period is between a PHY Transmit (Tx) end confirm (PHY-TXEND.confirm) primitive of the PPDU and a PHY Receive (Rx) end indication (PH Y-RXEND. indication) primitive of the BRP frame (Roy; [0182] ... based on the BF Training Request received in the DMG ADDTS Request frame from the STA. At a time, the PCP may initiate the process by transmitting the first BRP packet. Upon receiving the DMG ADDTS Response frame from the PCP... If the new STA may not receive the BRP packet within mBRPTimeout period... The STA MLME/MAC may send the MLME-BF-Training.confirm primitive to its SME, for example, at the end of the BRP. The PCP MLME/MAC may send the MLME-BF-TRAINING.indication primitive to its SME).

Regarding claim 13,  Roy-Torab Jahromi teaches The apparatus of claim 1
Roy teaches, wherein the beam tracking time limit field is in a Directional Multi-Gigabit (DMG) capabilities element from the beam tracking responder STA (Roy; [0156] ... The Responder may synchronize with the PCP that transmitted the DMG Beacon, for example, by reading the Timestamp field in the DMG Beacon frame.)

Regarding claim 15,  Roy-Torab Jahromi teaches The apparatus of claim 1
 Roy teaches, wherein the beam tracking initiator STA comprises a Directional Multi-Gigabit (DMG) STA (Roy; [0154] The Initiator may transmit DMG Beacons during the BTI, such as at the start of a Beacon Interval).

Regarding claim 16,  Roy-Torab Jahromi teaches The apparatus of claim 1
 Roy teaches, comprising a radio, the processor configured to cause the radio to transmit the PPDU (Roy; [0292] ...The STA may aggregate data for one or more QoS classes for transmission as a PPDU).

Regarding claim 17,  Roy-Torab Jahromi teaches The apparatus of claim 16
 Roy teaches,  comprising one or more antennas connected to the radio, (Roy; [0086] ... the WTRU 102 may include two or more transmit/receive elements 122 (e.g., multiple antennas) for transmitting and receiving wireless signals over the air interface 115/116/117) and another processor to execute instructions of an operating system (Roy; [0088]).

Claims 3, 4, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roy-Torab Jahromi  in view of Hansen et. al. (Hansen hereafter) (US 20130089000 A1) (IDS provided).

Regarding claim 3 and 20 ,  Roy-Torab Jahromi teaches, The claims 1 and 18
Roy-Torab Jahromi fails to explicitly teach configured to allow the beam tracking initiator STA to transmit the PPDU comprising the beam tracking request, based on a determination that a time duration since transmission of a last PPDU to the beam tracking responder STA comprising a request for beam tracking is greater than a sum of the beam tracking time limit and a beam refinement protocol inter-frame space (BRPIFS)
However, in the same field of endeavor Hansen  teaches, configured to allow the beam tracking initiator STA to transmit the PPDU comprising the beam tracking request, based on a determination that a time duration since transmission of a last PPDU to the beam tracking responder STA comprising a request for beam tracking is greater than a sum of the beam tracking time limit and a beam refinement protocol inter-frame space (BRPIFS) (Hansen; [0053] In order to protect the PHY-BRP packet from interference from other stations, the Network Allocation Vector (NAV) of the network is set with the Duration field in BRP-Response 400 to include the time period associated with the appended PHY-BRP packet. As shown in FIG. 9, there is a delay 431 (shown as SIFS) between BRP-Response 400 and PHY-BRP packet 310. The NAV is set to alert the network that at least for the period of the duration of the (SIFS)+(PHY-BRP), the STA will be transmitting... a time period BRPIFS indicates a delay period 430 permitted by the initiator of the BRP-Request to allow a BRP-Response from the responder.). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Roy-Torab Jahromi to include the above recited limitations as taught by Hansen in order to transmit without interference  (Hansen; [0053]).

Regarding claim 4 and 21,  Roy-Torab Jahromi teaches The claims 1 and 18 
Roy-Torab Jahromi fails to explicitly teach, configured to allow the beam tracking initiator STA to transmit the PPDU comprising the beam tracking request, based on a determination that a previous BRP frame with feedback was received from the beam tracking responder STA.
However, in the same field of endeavor Hansen teaches, configured to allow the beam tracking initiator STA to transmit the PPDU comprising the beam tracking request, based on a determination that a previous BRP frame with feedback was received from the beam tracking responder STA (Hansen; [0048]  as shown in FIG. 7, one of the reserved bits is used as a PHY-BRP capable bit 341 (Bit B58 in the example) for packet structure 340. When this bit 341 is set (such as to a bit value of "1"), the STA transmitting the D-Band STA Capability Information Field identifies to the recipient that the sender of the D-Band STA Capability Information Field 320 is capable of transmitting the optional PHY-BRP packet. Then, the recipient of D-Band STA Capability Information Field 320 knows that the sender is PHY-BRP capable and can subsequently transmit a BPR-Request, which requests a PHY-BRP packet(s) as part of the BRP-Response. The use of a PHY-BRP capable bit 341 removes the guess work of trying to determine if a device has PHY-BRP capability. The particular STA identifying itself as a PHY-BRP capable device may transmit the PHY-BRP packet when requested to do so when receiving the BRP-Request signal).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Roy-Torab Jahromi to include the above recited limitations as taught by Hansen in order to transmit without interference  (Hansen; [0053]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roy-Torab Jahromi  in view of Hansen et. al. (Hansen hereafter) (US 20130089000 A1) (IDS provided).

Regarding claim 14 Roy-Torab Jahromi teaches The apparatus of claim 1, 
Roy-Torab Jahromi fails to explicitly teach, wherein the beam tracking time limit field has a size of two octets
However, in the same field of endeavor Malkawi teaches, wherein the beam tracking time limit field has a size of two octets (Malkawi; [0061] ...the duration information includes data defining the amount of time allocated to the receiving station for uplink transfer of data. Other duration data may be included in addition or instead. As shown in FIG. 5, the duration field is 2 octets in length).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Roy-Torab Jahromi to include the above recited limitations as taught by Malkawi in order to defining data  (Malkawi; [0061]).

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and any
intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/             Examiner, Art Unit 2416  

/AJIT PATEL/             Primary Examiner, Art Unit 2416